DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on November 04, 2022 and is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. US. Patent (5,988,484) hereinafter Osborn in view of Carden et al US. Patent (5,865,238) hereinafter Carden and Chakravarti US. Patent (6,691,397) hereinafter Chakravarti.
Regarding claim 1,
Osborn discloses a method of producing a clad billet (20), comprising:
a corrosion resistant alloy cylinder (12) to be inserted in to a solid carbon or low-alloy steel material (11) that is heated to a temperature of 400 F to 850 F and expand to receive insertion.
heating the solid carbon or low-alloy steel material (11), the solid carbon or low-alloy steel material (11) including a hollow interior, an inner diameter, and an outer diameter, wherein the heating expands at least the inner diameter (see col.3 ln 57- 65, additionally both element is heated by element 16);
inserting the corrosion resistant alloy cylinder (12) into the hollow interior of the heated solid carbon or low-alloy steel material (11) so that an outer surface of the corrosion resistant alloy cylinder (12) faces the inner diameter of the solid carbon or low-alloy steel material (11, see col.3 ln 57- 65);
cooling the heated solid carbon or low-alloy steel material (11) to contract at least the inner diameter of the solid carbon or low-alloy steel material (11) so that the inner diameter shrinks onto the outer surface of the corrosion resistant alloy cylinder (12) creating an interference fit at an interface with the outer surface and resulting in a composite billet assembly (10, see col.4 ln 11-13); and 
extruding the composite billet assembly (10) to reduce the size of the composite billet assembly by reducing a thickness of each of the solid carbon or low-alloy steel material (11) and the corrosion resistant alloy cylinder (12) and form the clad billet having a metallurgical bond between the corrosion resistant alloy cylinder (12) and solid carbon or low-alloy steel material (11, see col.4 ln 40-47).
Osborn does not disclose a preheating temperature to be of 900 F to 1400 F and the solid carbon or low-alloy steel material to be inserted into the corrosion resistant alloy cylinder.
Osborn and Carden disclose both art in the same field of endeavor (i.e. metal deforming).
Carden, in a similar art, teaches a method of processing a metal (see abstract) having the step of a preheating a metal to a temperature of 900 F to 1400 F (1300 degree F, see col.4 ln 64-65). Carden teaches the preheating of the metal to a temperature of 900 F to 1400 F to  safely handling the billet.
It would have been obvious to the skilled artisan before the effective filing date to replace the preheat temperature of Osborn with the temperature to be of 900 F to 1400 F as taught by Carden, as it would be beneficiary to Osborn, to be able to safely handle production.
Osborn and Chakravarti disclose both art in the same field of endeavor (i.e. metal deforming).
Chakravarti, in a similar art, teaches a method of producing a clad billet (see abstract) having the solid carbon or low-alloy steel material (140) to be inserted into the corrosion resistant alloy cylinder (107, see fig.6). Chakravarti teaches the insertion of the solid carbon or low-alloy steel material into the corrosion resistant alloy cylinder to reduce on the failure of the composite billet during extrusion (see col.1 ln 59-60). Since reference Chakravarti teaches both the insertion of a corrosion resistant alloy cylinder to a solid carbon or low-alloy steel material or a solid carbon or low-alloy steel material to a corrosion resistant alloy cylinder resulting in the composite billet with the same composition therefore, it would have been obvious to the skilled artisan before the effective filing date to produce the composite billet of Osborn with a solid carbon or low-alloy steel material to be inserted into a corrosion resistant alloy cylinder resulting with the composite billet with the same composition as taught by Chakravarti, as it would be beneficiary to Osborn, to be able to reduce on the failure of the composite billet during production.
Regarding claim 4,
The prior art Osborn as modified by Carden and Chakravarti, discloses all limitations in claim 1.
Osborn discloses welding (14-15) one end of the composite billet assembly at the interface (see col.4 ln 11-16), before extruding the composite billet assembly, to create a seal against oxidation of the interface.
Osborn does not disclose welding each opposite end of the composite billet assembly
Chakravarti, in the similar art, teaches a method of producing a clad billet (see abstract) having the step of welding each opposite end of the composite billet assembly (see col.4 lines 31-38). Chakravarti teaches the welding each opposite end of the composite billet assembly to reduce on the failure of the composite billet during extrusion (see col.1 ln 59-60). 
It would have been obvious to the skilled artisan before the effective filing date to replace the step of welding one end of the composite billet assembly of Osborn with the welding each opposite end of the composite billet assembly as taught by Chakravarti, as it would be beneficiary to Osborn, to be able to reduce on the failure of the composite billet during production.
Regarding claim 5,
The prior art Osborn as modified by Carden and Chakravarti, discloses all limitations in claim 1.
Osborn discloses wherein the composite billet assembly (10) comprises an outer diameter (see fig.6-9) and the clad billet (20) comprises a cross-sectional dimension after the extruding (see fig.6-9 and 15), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the composite billet assembly to have the outer diameter to be 3 inches to 45 inches, and the cross-sectional dimension to be 1 inch to 20 inches. Accordingly, it has been held that where mere a scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 8,
The prior art Osborn as modified by Carden and Chakravarti, discloses all limitations in claim 1.
Osborn discloses wherein the solid carbon or low-alloy steel material (11) is a bar (see fig.1, pipes are metal bars).
Regarding claim 9,
The prior art Osborn as modified by Carden and Chakravarti, discloses all limitations in claim 1.
Osborn discloses wherein the solid carbon or low-alloy steel material (11) is a hollow cylinder (see fig.1-2).
Regarding claim 10,
The prior art Osborn as modified by Carden and Chakravarti, discloses all limitations in claim 1.
Osborn discloses wherein the extruding shapes the clad billet (20) to have a cross-sectional shape is one of a circle, a cylinder, a rectangle, and a square (tubular recitation, see col. 6 ln 10).
Regarding claim 11,
The prior art Osborn as modified by Carden and Chakravarti, discloses all limitations in claim 1.
Osborn discloses wherein the metallurgical bond is an atom-to-atom bond between the solid carbon or low-alloy steel material and the corrosion resistant alloy cylinder (see col.3 line 19-21, all metal discloses atoms and since two metals are bonded together (heat to expand and insertion) without third party therefore it is an atom-to-atom bond) .
Regarding claim 16,
The prior art Osborn as modified by Carden, Chakravarti, discloses all limitations in claim 1.
Osborn in view of Chakravarti discloses a carbon or low-alloy steel core (see fig.6) formed by the solid carbon or low-alloy steel material (Chakravarti, 140, the steel core is considered to be the same as the steel material); and a corrosion resistant alloy outer layer (see fig.6) formed by the corrosion resistant alloy cylinder (Chakravarti, 107, the alloy outer layer is considered to be the same as the alloy cylinder) and covering the carbon or low-alloy steel core (Chakravarti, 140), wherein the corrosion resistant alloy outer layer (107) has the metallurgical bond with the carbon or low-alloy steel core (140) defined by an atom to atom bond between the corrosion resistant alloy outer layer and the carbon or low alloy steel core (all metal discloses atoms and (Chakravarti, see col.4 lines 39-57) since two metals are bonded together without third party therefore it is an atom-to-atom bond).
Regarding claim 17,
The prior art Osborn as modified by Carden, Chakravarti, discloses all limitations in claim 16.
Osborn discloses the clad billet (20) to comprise a length and a cross-sectional (see fig.15) however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the clad billet to have the length to be 20 feet to 60 feet and the cross-sectional dimension to be 3 inches to 10 inches. Accordingly, it has been held that where mere a scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 18,
The prior art Osborn as modified by Carden, Chakravarti, discloses all limitations in claim 16.
Osborn discloses wherein a cross-sectional shape of the composite billet assembly (10) is one of a circle, a cylinder, a rectangle, and a square (see fig 6-9).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Carden and Chakravarti as applied to claim 1 above, and further in view of Comitato GB (1,258,141) hereinafter Comitato.
Regarding claim 2,
The prior art Osborn as modified by Carden and Chakravarti, discloses all limitations in claim 1.
Osborn does not disclose cleaning the outer surface of the solid carbon or low-alloy steel material and the surface of the inner diameter of the corrosion resistant alloy cylinder, before inserting the solid carbon or low-alloy steel material into the hollow interior of the heated corrosion resistant alloy cylinder.
Osborn and Comitato disclose both art in the same field of endeavor (i.e. metal deforming).
Comitato, in a similar art, teaches a system for producing a billet (see pag.1 col.1 lines 9-10) having a step of cleaning of two metal tubes, before inserting one of the metal tubing into another (see pag.2 col.1 lines 24-33 and pag.5 col.1 lines 26-29). Comitato teaches the cleaning step to facilitate the formation of the billet (see pag.2 col.1 lines 24-33).
It would have been obvious to the skilled artisan before the effective filing date to add to the steps of Osborn, the step of cleaning the metal before inserting one of the metal tubing into another as taught by Comitato, as it would be beneficiary to Osborn, to be able to facilitate the formation of the clad billet.
Regarding claim 3,
The prior art Osborn as modified by Carden, Chakravarti and Comitato, discloses all limitations in claim 2.
Osborn in view of Comitato discloses wherein the cleaning removes at least one of oxides, oils and rust (Comitato, pag.5 col.1 lines 26-29).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Carden and Chakravarti as applied to claim 1 above, and further in view of Chakravarti et al. US. Publication (2011/0017339) hereinafter Chakravarti (339).
Regarding claim 6,
The prior art Osborn as modified by Carden, Chakravarti, discloses all limitations in claim 1.
Osborn does not disclose hot-rolling the clad billet.
Osborn and Chakravarti (339) disclose both art in the same field of endeavor (i.e. metal deforming).
Chakravarti (339), in a similar art, teaches a method of producing a clad billet (see abstract) having hot-rolling the clad billet (see para.[0025]). Chakravarti (339) teaches the hot-rolling device to simply and better control the reduction of the wall of the composite billet (see para.[0013]).
It would have been obvious to the skilled artisan before the effective filing date to add to the steps of Osborn, the step of hot-rolling the clad billet as taught by Chakravarti (339), as it would be beneficiary to Osborn, to be able to better control the reduction of the wall of the clad rod.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Carden and Chakravarti as applied to claim 1 above, and further in view of Rauffmann et al. US. Publication (2020/0130035) hereinafter Rauffmann (see DE102015122297.3 for Publication date).
Regarding claim 7,
The prior art Osborn as modified by Carden, Chakravarti, discloses all limitations in claim 1.
Osborn does not disclose at least one of cold pilgering and cold drawing the clad billet.
Osborn and Rauffmann disclose both art in the same field of endeavor (i.e. metal deforming).
Rauffmann, in a similar art, teaches a method of producing a tube (see abstract) having at least one of cold pilgering and cold drawing the clad billet (2,3, see para.[0056]). Rauffmann teaches the cold drawing device to form a permanently stable mechanical contact between inner and outer tubes (see para.[0008]).
It would have been obvious to the skilled artisan before the effective filing date to add to the steps of Osborn, the step of cold drawing as taught by Rauffmann, as it would be beneficiary to Osborn, to be able to form a permanently stable mechanical contact between inner and outer tubes.
Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. US. Patent (5,988,484) hereinafter Osborn in view of Chakravarti US. Patent (6,691,397) hereinafter Chakravarti.
Regarding claim 12,
Osborn discloses a system for producing a clad billet (20), comprising: 
a corrosion resistant alloy cylinder (12) including a hollow interior, an inner diameter, and an outer diameter (see fig.3); 
a solid carbon or low-alloy steel material (11) including an outer surface (see fig.3); 
a heater (13,16) for heating the corrosion resistant alloy cylinder (12) to a temperature of 900 F to 1400 F to expand at least the inner diameter of the corrosion resistant alloy cylinder (12, since the furnace range from 400 degree F to 2350 degree F therefore the device is capable of such operation); 
an insertion device for inserting (see col.3 ln 57- 65) the heated corrosion resistant alloy cylinder into the hollow interior of the solid carbon or low-alloy steel material, therefore the device is capable of inserting the solid carbon or low-alloy steel material into the hollow interior of the heated corrosion resistant alloy cylinder so that the outer surface of the solid carbon or low-alloy steel material faces the inner diameter of the corrosion resistant alloy cylinder; 
an area to allow cooling (see col.4 ln 11-13) of the heated corrosion resistant alloy cylinder to contract at least the inner diameter of the corrosion resistant alloy cylinder so that the inner diameter shrinks onto the outer surface of the solid carbon or low-alloy steel material and creates an interference fit at an interface with the outer surface, resulting in a composite billet assembly (10, the area is capable of such operation); and 
an extruder (18) for extruding the composite billet assembly to reduce the size of the composite billet assembly by reducing a thickness of each of the corrosion resistant alloy cylinder and the solid carbon or low-alloy steel material and form the clad billet (20) having a metallurgical bond between the solid carbon or low-alloy steel material and the corrosion resistant alloy cylinder (see col.4 ln 41-47).
Osborn does not disclose the solid carbon or low-alloy steel material to be inserted into the corrosion resistant alloy cylinder.
Osborn and Chakravarti disclose both art in the same field of endeavor (i.e. metal deforming).
Chakravarti, in a similar art, teaches a method of producing a clad billet (see abstract) having the solid carbon or low-alloy steel material (140) to be inserted into the corrosion resistant alloy cylinder (107, see fig.6). Chakravarti teaches the insertion of the solid carbon or low-alloy steel material into the corrosion resistant alloy cylinder to reduce on the failure of the composite billet during extrusion (see col.1 ln 59-60). Since reference Chakravarti teaches both the insertion of a corrosion resistant alloy cylinder to a solid carbon or low-alloy steel material or a solid carbon or low-alloy steel material to a corrosion resistant alloy cylinder resulting in the composite billet with the same composition therefore, it would have been obvious to the skilled artisan before the effective filing date to produce the composite billet of Osborn with a solid carbon or low-alloy steel material to be inserted into a corrosion resistant alloy cylinder resulting with the composite billet with the same composition as taught by Chakravarti, as it would be beneficiary to Osborn, to be able to reduce on the failure of the composite billet during production.
Regarding claim 14,
The prior art Osborn as modified by Chakravarti, discloses all limitations in claim 12.
Chakravarti (397) discloses a welding device (14-15) for welding one end of the composite billet assembly (10) at the interface to create a seal against oxidation of the interface (see col.4 ln 11-16).
Osborn does not disclose welding each opposite end of the composite billet assembly
Chakravarti, in the similar art, teaches a method of producing a clad billet (see abstract) having the step of welding each opposite end of the composite billet assembly (see col.4 lines 31-38). Chakravarti teaches the welding each opposite end of the composite billet assembly to reduce on the failure of the composite billet during extrusion (see col.1 ln 59-60). 
It would have been obvious to the skilled artisan before the effective filing date to replace the step of welding one end of the composite billet assembly of Osborn with the welding each opposite end of the composite billet assembly as taught by Chakravarti, as it would be beneficiary to Osborn, to be able to reduce on the failure of the composite billet during production.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Chakravarti as applied to claim 12 above, and further in view of Comitato GB (1,258,141) hereinafter Comitato.
Regarding claim 13,
The prior art Osborn as modified by Chakravarti, discloses all limitations in claim 12.
Osborn does not disclose a cleaning device for cleaning at least one of oxides, oils and rust from the outer surface of the solid carbon or low-alloy steel material and the surface of the inner diameter of the corrosion resistant alloy cylinder.
Comitato, in the similar art, teaches a method of producing a billet (see pag.1 col.1 lines 9-10) having a step of cleaning of two metal tubes, before inserting one of the metal tubing into another (see pag.2 col.1 lines 24-33 and pag.5 col.1 lines 26-29). Comitato teaches the cleaning step to facilitate the formation of the billet (see pag.2 col.1 lines 24-33).
It would have been obvious to the skilled artisan before the effective filing date to add to the system of Osborn, a cleaning device to clean metal tubings before inserting one of the metal tubing into another as taught by Comitato, as it would be beneficiary to Osborn, to be able to facilitate the formation of the clad billet.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Chakravarti as applied to claim 12 above, and further in view of Chakravarti et al. US. Publication (2011/0017339) hereinafter Chakravarti (339) and Rauffmann et al. US. Publication (2020/0130035) hereinafter Rauffmann.
Regarding claim 15,
The prior art Osborn as modified by Chakravarti, discloses all limitations in claim 12.
Osborn does not disclose at least one of a hot-rolling device for hot-rolling the clad billet; and a cold pilgering/cold drawing device for at least one of cold pilgering and cold drawing the clad billet.
Osborn and Chakravarti (339) disclose both art in the same field of endeavor (i.e. metal deforming).
Chakravarti (339), in a similar art, teaches a system for producing a clad billet (see abstract) having hot-rolling the clad billet (see para.[0025]). Chakravarti (339) teaches the hot-rolling device to simply and better control the reduction of the wall of the composite billet (see para.[0013]).
It would have been obvious to the skilled artisan before the effective filing date to add to the system of Osborn, a hot-rolling device as taught by Chakravarti (339), as it would be beneficiary to Osborn, to be able to better control the reduction of the wall of the clad rod.
Osborn and Rauffmann disclose both art in the same field of endeavor (i.e. metal deforming).
Rauffmann, in a similar art, teaches a method of producing a tube (see abstract) having at least one of cold pilgering and cold drawing the clad billet (2,3, see para.[0056]). Rauffmann teaches the cold drawing device to form a permanently stable mechanical contact between inner and outer tubes (see para.[0008]).
It would have been obvious to the skilled artisan before the effective filing date to add to the steps of Osborn, the step of cold drawing as taught by Rauffmann, as it would be beneficiary to Osborn, to be able to form a permanently stable mechanical contact between inner and outer tubes.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 11/04/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the 35 U.S.C. 112 rejections are withdrawn.
Applicant's arguments with respect to claims 1-18 have been considered but are moot because the arguments are based on reference Chakravarti modified by reference Osborn however the current Office Action is based on the reference Osborn in view of reference Chakravarti with the introduction of reference Carden which teaches the limitation of the temperature introduced in the newly presented claims amendments as set forth in this current Office Action.
Conclusion
 Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 16, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725